Exhibit 10.10
ISDA MASTER CONSOLIDATION AND AMENDMENT AGREEMENT
(the “Agreement”) dated as of March 23, 2010
This Agreement is entered into in connection with the merger (“Merger”) of Wells
Fargo Bank, N.A. (“Wells Fargo Bank”) and Wachovia Bank, N.A. (“Wachovia Bank”),
which Merger occurred on March 20, 2010. The survivor of the Merger was named
Wells Fargo Bank, N.A.
1. Surviving Master. Wright Express Corporation (“Counterparty”), Wells Fargo
Bank and Wachovia Bank hereby agree that:

(a)   Upon the effective date of the merger of Wells Fargo Bank and Wachovia
Bank (“Merger Effective Date”), the ISDA Master Agreement dated July 18, 2007
between Wachovia Bank and Counterparty, as amended, restated, modified,
supplemented, superseded or replaced from time to time (together with its
Schedule and any related Credit Support Annex, (the “Surviving Master“)
superseded and replaced each Legacy Agreement with the effect specified in
paragraph (b) below.       “Legacy Agreement” means any agreement (other than
the Surviving Master) between Counterparty (including any predecessor of
Counterparty whose obligations Counterparty has assumed pursuant to any merger
or other combination) and Wells Fargo Bank or Wachovia Bank (including any
predecessor of Wells Fargo Bank or Wachovia Bank whose obligations have been
assumed pursuant to any merger or other combination) entered into before the
Merger Effective Date which is substantially in the form of (i) any Interest
Rate Swap Agreement, Interest Rate and Currency Exchange Agreement or Master
Agreement published by the International Swaps and Derivatives Association,
Inc., or (ii) any International Foreign Exchange Master Agreement, International
Currency Options Market Master Agreement or International Foreign Exchange and
Options Master Agreement published by the Foreign Exchange Committee; provided,
however, that the term “Legacy Agreement” shall exclude any agreement of limited
applicability governing one or more special purpose transactions intended by the
parties thereto to be kept separate and apart from any master agreement that
otherwise is intended to govern the derivatives and/or foreign exchange
transactions of such parties generally.   (b)   As the result of the replacement
of each Legacy Agreement by the Surviving Master:

  (i)   each Legacy Agreement, together with any and all schedules, annexes,
appendices, exhibits, supplements, addenda, modifications and/or amendments
thereto or thereof, shall no longer be in effect from and after the Merger
Effective Date, provided however that each confirmation of a transaction under
any Legacy Agreement shall survive such replacement, shall be deemed a
“Confirmation” under the Surviving Master, and if such confirmation refers to
any Legacy Agreement, shall be deemed to refer to the Surviving Master; and

  (ii)   each outstanding transaction (however described) that was governed by
any Legacy Agreement shall be a “Transaction” under the Surviving Master from
and after the Merger Effective Date whether or not evidenced by a confirmation
(however described).

2. Surviving Support Document. Counterparty, Wells Fargo Bank and Wachovia Bank
hereby agree that:

(a)   Upon the Merger Effective Date, the Credit Support Annex dated July 18,
2007 (via Amendment Agreement dated March 11, 2010 between Wachovia Bank and
Counterparty (“Surviving Support Document”) shall be a Credit Support Document
under the Surviving Master and shall supersede and replace each Legacy Support
Document in its entirety as of the Agreement Consolidation Date with the effect
specified in paragraph (b) below.       “Legacy Support Document” means, with
respect to any Legacy Agreement, any document (other than the Surviving Support
Document) between Counterparty (including any predecessor of Counterparty whose
obligations Counterparty has assumed pursuant to any merger or other
combination) and Wells Fargo Bank or Wachovia Bank (including any predecessor of
Wells Fargo Bank or Wachovia Bank whose obligations have been assumed pursuant
to any merger or other combination) entered into before the Merger Effective

1



--------------------------------------------------------------------------------



 



      Date which provides for the delivery by a party to that Legacy Agreement
of cash, securities or other property to secure or otherwise support that
party’s obligations under that Legacy Agreement.

(b)   As the result of the replacement of each Legacy Support Document by the
Surviving Support Document:

  (i)   each Legacy Support Document, together with any and all schedules,
annexes, appendices, exhibits, supplements, addenda, modifications and/or
amendments thereto or thereof, shall no longer be in effect from and after the
Merger Effective Date except as provided herein;     (ii)   any outstanding
cash, securities or other property that would, but for clause (i) above, have
been subject to the terms of any Legacy Support Document shall from and after
the Merger Effective Date be subject to the terms of the Surviving Support
Document as though transferred thereunder;

3. Amendments. Counterparty and Wells Fargo Bank hereby agree that the following
amendments to the Surviving Master and the surviving Support Document took
effect on the Merger Effective Date:

(a)   All references in the Surviving Master and in the surviving Support
Document to Wachovia Bank (in whatever form and however designated) shall be
amended to read “Wells Fargo Bank, N.A.” and all references to “Party A” therein
shall be deemed a reference to Wells Fargo Bank, N.A.

(b)   Paragraph (a) of Part 4 of the Schedule to the Surviving Master shall be
amended with respect to Wells Fargo Bank as “Party A” to read as follows:

Wells Fargo Bank, National Association
550 California Street, 12th Floor
MAC A0112-121
San Francisco, CA 94104
Attention: Derivatives Documentation Manager
Facsimile: (415) 986-2604

(b)   Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communications and prior writings with respect thereto.

(c)   Counterparts. This Agreement may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original
and which together shall constitute a single agreement.

(d)   Governing Law and Jurisdiction. This Agreement shall be subject to the
governing law and jurisdiction provisions of the Surviving Master.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
hereof by their duly authorized signatories.

                  WELLS FARGO BANK, N.A   WACHOVIA BANK, N.A.    
 
               
By:
  /s/ John Miechowski
 
Name: John Miechowski
Title: Authorize Signatory   By:   /s/ Romona Prashad
 
Name: Romona Prashad
Title: Vice President    

          WRIGHT EXPRESS CORPORATION
      By:   /s/ Steven A. Elder         Name:   Steven A. Elder        Title:  
Treasurer       

3